Citation Nr: 1448284	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 Board hearing in May 2011.  A transcript of this proceeding has been associated with the claims file. 

Review of the record reveals that there has been substantial compliance with the directives of the Board's September 2011, August 2012, and February 2014 remands; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The preponderance of the evidence does not establish that the Veteran has a diagnosed hip disability other than her service-connected right and left lower extremity radiculopathy.  


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated by the Veteran's military service and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  March 2007 and September 2011 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The October 2011 and March 2013 VA examinations and the April 2014 VA opinion, in the aggregate, are adequate on which basis to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ identified the pertinent issues and the Veteran testified as to the elements necessary to establish entitlement to service connection for her claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) nor has either one identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection has been granted for a back disability with associated left lower extremity radiculopathy and right lower extremity peripheral neuropathy.  The Veteran asserts entitlement to service connection for a bilateral hip disability as secondary to this service-connected back disability.

Her service treatment records show no complaints of left or right hip pain, other associated symptomatology, or an in-service injury or disease pertaining to either the right or left hip.  After service, review of extensive VA treatment records and available private treatment records only note two incidents of complaints of pain in the left hip.  Specifically, two October 2009 VA treatment records show the Veteran reported pain radiating down the left hip.  There are no complaints pertaining to the right hip in either the VA or private treatment records associated with the Veteran's claims file.   

During the October 2011 VA examination, the VA examiner recounted the Veteran's reports of pain radiating down her legs.  X-rays showed that the Veteran's bones and soft tissues of the hips were within normal limits for her age.  Initially, the VA examiner noted a current diagnosis of bilateral hip strain.  However, when rendering the medical opinion, the examiner stated a hip strain was not found, and that an opinion could not be rendered without resort to speculation.   

The Veteran was reexamined in March 2013.  Again, the VA examiner initially provided a diagnosis of bilateral hip strain, but ultimately concluded that there was no significant hip disability other than the Veteran's subjective complaints.  The examiner also noted there was no evidence in the claims file of a right or left hip disability during service, and that the evidence of record did not establish a nexus between the Veteran's back disability and any hip disorders.  

In compliance with the Board's February 2014 remand directives, an addendum opinion was obtained in April 2014 from the March 2013 VA examiner.  The VA examiner was asked to determine whether the Veteran had current diagnoses pertaining to her right or left hips and, if so, whether any identified disability was due to her military service, or secondary to her service-connected low back disability.  The VA examiner stated that she would like to change her previous diagnosis of bilateral hip strains to no condition found, pointing out that a physical examination and x-rays did not objectively establish a disability of either hip.  The only abnormal finding, a very mild or slightly decreased range of motion, was noted by the examiner likely to be the Veteran's normal range of motion.  Therefore, as was previously stated, the evidence did not establish the existence of a current right or left hip condition; the current complaints of bilateral hip stiffness could be referred pain from the service-connected low back disability, but did not constitute a separate or discrete diagnosable condition.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for either a left or a right hip disability, under any theory of entitlement, as no diagnosed hip disability is related to her military service, or caused or aggravated by her service-connected back disability.  Furthermore, the Board finds the unfavorable conclusions of the April 2014 VA examiner to be clear and supported by the objective medical evidence.  The examiner provided a reasoned medical explanation for why the Veteran does not have either a left or a right hip disability, specifically, bilateral hip strain, as identified during prior examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  As a result, the Board accords great probative weight to the April 2014 VA examiner's opinion.   

Finally, the Veteran is competent to state that she experienced right and left hip pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Her reports of pain are also considered credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, her assertions are less probative than the contemporaneous medical evidence of record, which shows no diagnosis of right or left hip disorders, aside from her already service-connected left lower extremity radiculopathy and right lower extremity peripheral neuropathy.  Further, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral hip disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral hip disability is denied.  



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


